Name: Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff preferences for 1987 to textile products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/68 Official Journal of the European Communities 31 . 12 . 86 COUNCIL REGULATION (EEC) No 3925/86 of 16 December 1986 applying generalized tariff preferences for 1987 to textile products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, or in part at a later date, thus maintaining the possi ­ bility of remedying any unfavourable situations which might arise in the African, Caribbean and Pacific States (ACP States) as a result of the system 's implementa ­ tion ; Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas , however, most of the preference-giving coun ­ tries exclude textile products from preferential treat ­ ment ; whereas , under the Community scheme of gener ­ alized preferences , these products have always been covered by special arrangements pursuant to which, for cotton textile and similar products , the preferences were originally granted in the form of duty-free ceilings only to those beneficiaries under the generalized prefer ­ ences scheme which were signatories to the Long-Term Arrangement regarding International Trade in Cotton Textiles (LTA) or which undertook, vis-a-vis the Com ­ munity, commitments similar to those existing under that Arrangement ; Having regard to the opinion of the Economic and Social Committee (3), Whereas in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the European Econ ­ omic Community opened generalized tariff prefer ­ ences, commencing in 1971 , with particular reference to finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of application of this system of preferences ended on 31 December 1980 ; Whereas the positive role played by this system in improving access for developing countries to the mar ­ kets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Com ­ mittee on Preferences : whereas it was there agreed that the objectives of the generalized preferences system would not be fully attained by the end of 1980, that it should consequently be prolonged beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas the Long-Term Arrangement has been replaced from 1980 onwards by the Arrangement regarding International Trade in Textiles (MFA), and the Community has therefore , in the case of products covered by the MFA, reserved preferences in the form of duty-free ceilings, for products originating in those countries or territories which signed Bilateral Agree ­ ments , in the framework of the MFA, providing for quantitative limitation of their exports of certain textile products to the Community, or in those countries which undertook similar commitments vis-a-vis the Community ; whereas , such commitments have been undertaken by Argentina, Bolivia, Chile, Costa Rica, Ecuador, Honduras and Nicaragua ; whereas, for these products , it is therefore desirable that the Community should continue to apply the generalized tariff prefer ­ ences on the basis of the same principles until the expiry of the MFA and the Bilateral Agreements con ­ cluded with certain supplier countries ; whereas it should be provided that countries and territories accepting the renewal of such agreements or giving such commitments after the date of adoption of this Regulation and before 1 January 1987 will be accorded preferential treatment as from 1 February 1987 in res ­ pect of the entire volume provided for in this Regula ­ tion ; whereas countries and territories which accept the renewal of the said agreements or enter into similar commitments after 1 January 1987 will be accorded preferential treatment from the first day of the second month following the date of commitment, in respect of a volume calculated in proportion to the period of the year from the first day of the month following the date of the commitment until 31 December 1987 ; whereas, in view of the special nature which trade in the prod ­ Whereas the Community has therefore decided to apply generalized tariff preferences , in thp context of the conclusions agreed in UNCTAD in accordance with the intention expressed in the said Committee, in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly (') OJ No C 289, 17 . 11 . 1986, p . 54 . ( 2) OJ No C 322, 15 . 12 . 1986. (3) OJ No C 333 , 29 . 12 . 1986. 31 . 12 . 86 Official Journal of the European Communities No L 373/69 Whereas , in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo Declaration, the Community reaffirmed that special treatment should be granted, wherever this is possible, to the least-developed developing countries appearing on the list in Annex V ; ucts concerned may have, it would appear that the vol ­ umes of preferential imports should be determined in terms of tonnes, pieces, or pairs , as appropriate, by reference to the categories into which products are div ­ ided and to a uniform percentage, for each of the cate ­ gories, of total imports into the Community in 1981 ; whereas, in order to ensure that each of the countries or territories referred to above has access to the preferen ­ tial volumes, quotas and separate tariff ceilings for each beneticiary, whether or not allocated among the Member States, should be specified for each category of products ; Whereas the benefit of such preferential tariff treatment should be reserved for products originating in the coun ­ tries or territories under consideration, the concept of 'originating products ' being determined in accordance with the procedure laid down in Article 14 of Regula ­ tion (EEC) No 802/68 (') ; Whereas for products not covered by the MFA it would appear possible to grant the preferences to the coun ­ tries or territories which are normally beneficiaries in the other industrial sectors ; Whereas the Community preference arrangements applicable to Yugoslavia for textile products result exclusively from the provisions of the Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (2); Whereas , for jute and coir products , it was understood that the preferences would be granted only where special arrangements had been made with the export ­ ing developing countries ; whereas these arrangements have hitherto concerned India and Sri Lanka for coir products , and India and Thailand for jute products ; whereas , it would appear desirable to maintain also the preferential advantage to the least-developed countries in respect of jute and coir ; Whereas from 1 March 1986, the Kingdom of Spain and the Portuguese Republic shall apply the Com ­ munity system of generalized preferences, in compli ­ ance with Articles 178 and 365 of the Act of Accession ; consequently, the volumes foreseen for the preferential importations have been increased in 1986 ; whereas the calculation of these, increases have been based on past statistics regarding imports into the enlarged Com ­ munity going back to 1983 ; whereas the increases thus calculated from the preferential volumes have been dif ­ ferentiated into products covered and not covered by the MFA ; Whereas , in respect of textile products ; taking account of the renewal of the MFA and the conclusion of Bilat ­ eral Agreements with certain supplier countries or terri ­ tories, a substantial improvement in the arrangements was noted in 1980 ; whereas such substantial improve ­ ment was only made possible by ensuring that the improvement continued to be compatible with the situ ­ ation in the Community sector concerned and by ensuring that a better balance was achieved in the dis ­ tribution of the advantages granted to the beneficiary countries or territories ; whereas, whilst taking account of the same preoccupations and on the basis of the same principles, a new improvement was made pos ­ sible for the 1983 preferential exercise in relation to the volumes opened ; whereas an increase in the volumes of certain preferential arrangements was made possible in 1984, 1985 and 1986 by taking the year 1981 as refer ­ ence year for their calculation ;. Whereas, consequently, for 1987 the Community should open :  for each of the categories of products covered by the MFA which are listed in Annex I and for each of the countries and territories specified in column 5 of that Annex, tariff quotas allocated among the Member States and Community tariff ceilings at a zero rate of duty ; the limits of the quantities opened are indicated in columns 6 and 7 of the same Annex, '  for each category of products not covered by the MFA shown in Annex II and for each of the coun ­ tries and territories specified in Annex IV, tariff quotas allocated among the Member States and Community tariff ceilings at a zero rate of duty ; the limits of the quantities opened are specified in columns 6 and 7 of the said Annex II , Whereas, for the products not covered by the MFA, the objectives referred to above may be achieved by pro ­ viding, in respect of each category of products for tariff quotas and for tariff ceilings (individual for each bene ­ ficiary) a level corresponding in general to 28 % of the total volume of imports into the Community in 1980 of the category of products in question from all beneficiaries ; (') OJ No L 148,28.6. 1968 , p . 1 . (2) OJ No L 147,4. 6 . 1981 , p . 6 ; OJ No L41 , 14 . 2 . 1983 . No L 373/70 Official Journal of the European Communities 31 . 12 . 86  in respect of the manufactured jute and coir prod ­ ucts-listed in Annex III , a total, suspension of cus ­ toms duties for the beneficiary countries specified in column 3 against each of the categories of prod ­ ucts shown in column 2 ; France Ireland Italy Portugal United Kingdom 17,5 0,9 14,5 0,9 22,3 without affecting the Community nature of the ceil ­ ings , it appears possible to provide at this stage for a utilization scheme based on a single allocation among the Member States ; whereas , at the present juncture, it appears feasible that such allocation could, in general , be made according to the per ­ centages set out in the table above ; Whereas , as regards the Community tariff quotas allo ­ cated among the Member States :  it is necessary to guarantee to all importers equal and continuous access to the abovementioned quotas and uninterrupted application of the rates laid down for those quotas to all imports of the products concerned into all Member States until the quotas have been used up, Whereas , as regards the Community tariff ceilings the objectives sought may be achieved by applying a method of administration based on the charging, at Community level , of imports of the products in ques ­ tion against the ceilings as and when these products are entered for free circulation and are accompanied by a certificate of origin ; whereas this method of adminis ­ tration must make provision for the reintroduction of the levying of customs duties as soon as the said ceil ­ ings are reached at Community level ;  having regard to the abovementioned principles , it would appear that the Community nature of the quotas can be respected by allocating them among the Member States ,  the actual charges against the quotas may relate only to goods which are entered for free circulation and are accompanied by a certificate of origin ,  in order to take into account the differentiated increases in the preferential volumes, two fixed scales should be adopted for allocating the quotas concerned, one for products covered by the MFA and the other for the products not covered by the MFA ; whereas the calculation of Member States ' shares are based on general economic criteria, relat ­ ing to external trade in textiles ; whereas , however, Spain 's and Portugal 's calculation of shares, in tak ­ ing into account the low level of imports into these two Member States of textile products and the imminent expiry of the multifibre agreement, is. based on past trade regarding the products con ­ cerned ; whereas on the basis of the two criteria mentioned above, the percentages for the Member States ' initial shares are as follows for the year under consideration :  products covered by the MFA : Whereas the methods of administration for the prod ­ ucts listed in Annexes I and II call for close and parti ­ cularly rapid cooperation between Member States and the Commission , which must, in particular, be able to keep under observation the extent to which charges are made against the quotas and the ceilings and inform Member States thereof ; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce customs duties , when any of the ceilings is reached at Community level ; Whereas , having regard to the rules applying to the repayment or remission of import or export duties, and in particular to Council Regulation (EEC) No 1430/ 79 (') and Commission Regulation (EEC) No 3040/ 83 (2), a procedure should be laid down to regularize imports actually made within the preferential tariff limits opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; whereas in order to avoid such regularization causing excessive tariff ceiling overruns , provision should at the same time be made for the Commission to be able to terminate set-offs ; Benelux Denmark Germany (FR) Greece Spain France Ireland Italy Portugal United Kingdom 9,9 2,9 27.7 1,9 1,3 17.8 0,9 14,8 0,1 22,7 products not covered by the MFA : Whereas it is necessary to establish complete statistics on imports admitted in accordance with the provisions of this Regulation and to apply to the collection, prep ­ aration and transmission of these statistics Council Benelux v Denmark Germany (FR) Greece Spain 9,7 2,9 27,2 1,9 2,2 (') OJ No L 175, 12.7 . 1979, p . 1 . (2) OJ No L 297 , 29. 10. 1983 , p . 13 . Official Journal of the European Communities No L 373/7131 . 12 . 86 5 . The quotas and ceilings shall be administered in accordance with the following provisions . Regulations (EEC) No 1445/72 (  ), (EEC) No 3065/ 75 (2) and (EEC) No 1736/75 (3); Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION : SECTION I Provisions concerning the administration of the Community tariff ceilings Article 2 Subject to Articles 3 and 4, preferential tariff treatment shall be accorded for each category of products sub ­ jected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 7 of Annexes I and II respectively, to certain or each of the countries or territories of origin listed in column 5 of those Annexes . Article 3 As soon as the individual ceilings determined in accordance with Article 2 are reached at the Com ­ munity level , the levying of customs duties on imports of the products in question originating in each of the countries or territories concerned may at any time - be reintroduced until the end of the period referred to in Article 1 ( 1 ). Article 1 1 . From 1 January to 31 December 1987 , the Common Customs Tariff duties shall be :  totally suspended in respect of the jute and coir products listed in Annex III ,  totally suspended within the framework of tariff quotas and Community tariff ceilings in respect of the products listed in Annexes I and II . Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2 . The arrangements laid down in paragraph 1 shall apply only in respect of products originating in the countries and territories :  specified individually in column 5 of Annex I or listed in Annex V,  listed in Annex IV, as regards the products listed in Annex II ,  listed in column 3 of Annex III against each of the categories of products specified in column 2 . 3 . Preferential entry as provided for in this Regulation shall be subject to conformity with the definition of the origin of products determined under the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . However, the Community preference arrangements applicable in respect of Yugoslavia shall derive exclu ­ sively from the provisions of the Agreement between the Community and Yugoslavia . 4 . With regard to carpets , carpeting and rugs of wool or fine animal hair falling within subheading 58.01 A II of the Common Customs Tariff, the certificates of origin for these products shall state the number of knots per metre of warp . \ Article 4 The Commission shall reintroduce, by means of a Regulation, the levying of customs duties in respect of any one of the countries and territories referred to in Article 1 (2), under the conditions laid down in Article 3 . In the case of such a reintroduction, Spain and Portu ­ gal shall reintroduce the levying of customs duties that they shall apply to third countries on the date in question . By means of a Regulation, the Commission may, even after 31 December 1987 , take measures to stop quanti ­ ties being charged against one or other preferential tariff limit, if, particularly as a result of, regularizations of imports actually made during the period referred to .in Article 1 ( 1 ), these limits are exceeded . The Member State which initiates such regularizations shall communicate to the Commission as and when the figures of import charges relating thereto . The Commis ­ sion, on receiving these communications , shall inform the other Member States thereof. (') OJ No L 161 , 17.7 . 1972, p. 1 . 0 OJ No L 307 , 27 . 11 . 1975 , p. 1 . 0 OJ No L 183 , 14. 7 . 1975 , p. 3 . No L 373/72 Official Journal of the European Communities 31 . 12 . 86 SECTION II \ Article 8 By 29 February 1988 at the latest, Member States shall notify the Commission of the final total of the quanti ­ ties charged and any balance of shares still unused at 31 December 1987 . Up to the limit of the balance remaining, and at the request of the Member States , the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the other Member States thereof. Provisions concerning the administration of the Community tariff quotas allocated among Member States Article 5 The total suspension of customs duties within the framework of the Community tariff quotas allocated among the Member States , referred t6 in Article 1 ( 1 ), concerns the categories of products in Annexes I and II , for each of which the volume of the quota is speci ­ fied individually in column 6 of those Annexes with regard to certain beneficiary countries or territories of origin listed in column 5 of the same Annexes . SECTION III Article 6 1 . The individual Community tariff quotas referred to in Article 5 shall be allocated in accordance with the following scales : General provisions Article 9 Articles 3 , 4 and 5 shall not apply to the countries listed in Annex V. products covered by the MFA : Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 9,9 2,9 27.7 1,9 1,3 17.8 0,9 14,8 0,1 22,7 , Article 10 1 . Imports of the products in question shall be charged against the national shares of Member States and the Community ceilings as and when the products are entered for free circulation and are accompanied by a certificate of origin pursuant to the rules referred to in Article 1 (3 ). 2 . Goods may be charged against a ceiling or admit ­ ted under a national quota share only if the certificate of origin referred to in paragraph 1 is presented before the date on which the levying of duties is reintroduced . 3 . The extent to which the tariff quotas and Com ­ munity ceilings have been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . products not covered by the MFA : Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 9,7 2,9 27,2 1,9 2,2 17,5 0,9 14,5 0,9 22,3 . 2 . Each Member State shall determine its own share by applying the appropriate percentage to the volumes indicated in column 6 of Annexes I and II , rounding up the result to the next higher unit (kilogram, piece or pair) if necessary . Article 11 1 . The Member States shall , within six weeks of the end of each quarter at the latest, forward to the Statisti ­ cal Office of the European Communities the relevant statistical data for the products entered for free circula ­ tion in the quarter concerned under generalized prefer ­ ential treatment in accordance with the provisions of the present Regulation . This data, transmitted accord ­ ing to the headings of the nomenclature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE), shall show the country of origin , value, quantity and any supplementary units as defined by Regulation (EEC) No 1736/75 . Article 7 Member States shall take all measures necessary to ensure that importers of the products concerned have free access to the shares allocated to .them . 31 . 12 . 86 Official Journal of the European Communities No L 373/73 2 . However, in the case of products subject to quotas, the Member States shall, by the 1 1th day of each month at the latest, forward to the Commission the list of charges effected during the previous month . In the case of products subject to ceilings, the Member States shall forward to the Commission , at its request and under the same conditions , the list of charges effected during the previous month . At the Commission's request, when the level of 75% of the non-allocated ceiling is reached, the Member States shall forward to the Commission the lists of charges every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period . 3 . The Commission shall ensure the publication in the Official Journal of the European Communities (C series) the tariff ceilings as and when they reach 100% utilization . It shall see that the Statistical Office of the European Communities ensures the publication of the annual state of import charges . Article 12 The Member States and the Commission shall cooper ­ ate closely to ensure compliance with this Regulation . Article 13 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1986 . \ For the Council The President G. HOWE No L 373/74 Official Journal of the European Communities 31 . 12 . 86 ANNEX I List of MFA textile products subject to Community tariff ceilings allocated or not allocated among Member States within the generalized tariff preferences in favour of certain developing countries and territories (a) (b) Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Tariff quotas allocated among Member States Tariff ceilings not allocated among Member States ( 1 ) (2), (3) (4) (5 ) (6) (7 ) (in tonnes) 40.0013 ex 1 ex 55.05 55.05-13 , 19,21 , 25,27,29, 48,51 , 53 , 55 , 57,81,83 , 85,87 Cotton yarn not put up for re ­ tail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 10,3 10,3 10,3 10,3 10.3 72.4 83,9 105,6 113,8 19,7 228,3 28,0 11,2 11,2 11,2 1 L,2 11,2 11,2 11,2 14,5 11,2 16,7 11,2 11,2 . 11,2 11,2 40.0014 la) ex 55.05 55.05-33,35,37 , 41,45,46,61,65 , 67 , 69, 72, 78 Cotton yarn not put up for re ­ tail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile CÃ ²lombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan 14,5 71.4 10,3 10,3 12.5 1 752,4 65.6 2 421,8 i 1 ) 2 109,3 2 1 70,4 O 740,8 1 437,8 13,2 13,2 13,2 13,7 13,2 13,2 13,2 (a) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of numbers in the NI . (b) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products con ­ cerned being indicated . (') Within the framework of this ceiling, the allocation scale referred to in Article 6 ( 1 ) is the following : Benelux 9,9%, Denmark 2,9%, Germany 27,7%, Greece 1,9 %, France 13,7 %, Ireland 0,9 %, Italy 14,8 %, United Kingdom 22,7 %, Spain 1,3 %, Portugal 4,2 %. - (2) Within the framework of this ceiling, the allocation scale referred to in Article 6 ( 1 ) is the following : Belenux 8,9 %, Denmark 2,6 %, Portugal 0,1 %, Ger ­ many 25 %, Greece 1,9 %, France 15,9 %, Ireland 10,4 %, Italy 13,3 %, United Kingdom 20,6 %, Spain 1,3 %. 31 . 12 . 86 Official Journal of the European Communities No L 373/75 ( i ) (2) 3 4 (5 (6 (7) la ex 55.05 1 183,640.0014 (cont 'd) Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 36,8 13,2 13,2 13,2 13,2 13,2 40.0023 ex 2 ex 55.09 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fab ­ rics , narrow woven fab ­ rics , pile fabrics, chenille fabrics, tulle and other net fabrics :  Unbleached or bleached 249,4 908.3 248,2 12,5 32,2 110,8 769,7 408.4 55.09-03 , 04, 05, 10, 11 , 12 , 13 , 14, 15 , 16, 17 , 19,21 , 29, 32, 34, 35 , 37, 38,39,41,49, 68 , 69 , 75 , 76, 77 , 78 , 79, 80,81,82 15,2 15,2 15,2 15,2 15,2 15,2 29,9 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 11 173,5 1 294,2 194,5 9 676,2 892,2 45,5 209,0 2 572,8 15,2 15,2 15,2 40.0024 2 a) ex 55.09 Other than unbleached or bleached 55.09-06, 07 , 08 , 09,51,52, 53,54, 55,56, 57 , 59,61 , 63 , 64, 65 , 66, 67 , 70,71,73,83,84, 85 , 87 , 88, 89, 90, 91,92, 93,98,99 15,2 15,2 15,2 15,2 15,2 15,2 12,5 12,5 47.7 12,5 24.8 40,7 153.1 396.2 43,5 753.1 108,6 629,0 116,9 30,0 97,3 47,7 604.2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 15,2 16,0 15,2 40.0033 ex 3 ex 56.07 A 4,2 192,5 110,8 4,2 4,2 Woven fabrics of man-made fibres (discontinuous or waste): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow China South Korea Hong Kong Macao Romania Argentina Bolivia 5,1 5,1 No L 373/76 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3) (4) (5) (6) (7) 40.0033 (cont'd) ex 3 ex 56.07 A 56.07-04, 10, 20, 30, 39, 45 woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics :  Unbleached or bleached Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 21,1 1 260,0 51 1 814,5 12,5 5,1 11,5 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 40.0034 3 a) ex 56.07 A 56.07-01,05,07, 08, 12 , 15 , 19 , 22, 25,29,31,35,38, 40,41,43,46, 47 , 49  Other than unbleached or bleached China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 3.1 5.2 44,5 3,1 3,1 13,5 8.3 13,7 360,0 11,5 256,2 5,1 5,1 5,1 5,1 5,1 6,4 5.1 5.2 5,1 5,1 5,1 5,1 5,1 5,1 5,1 (in 1 0011pieces) 40.0040 "v 4 60.04 ex B 60.05 ex A 60.04-19, 20, 22, 23,24, 26, 39,41 , 50, 58, 69,71,79, 88 60.05-86, 87 , 88 , 89 Under garments, knitted or crocheted, not elastic or rub ­ berized : Outer garments and other articles, knitted or crocheted, not elastic nor rubberized : Shirts , T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs (other than of wool or fine animal hair) under ­ vests and the like, knitted or crocheted China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines 31,2 968,9 390,2 2 719,2 120,6 434 4 307,2 126,2 1 059,5 3 994,8 402,6 3 619,0 39 43,3 39 121,2 39 39 39 39 39 No L 373/7731 . 12 . 86 Official Journal of the European Communities i 2) 3 4) 5 (6) 7) 40.0040 4 60.05 ex A (cont 'd) 1 295,9 140,4 1 216,6 Singapore Sri Lanka Thailand Uruguay Nicaragua 39 39 40.0050 5 60.05 ex A 36,9 2 588,3 836,5 2 971,1 172,7 79,9 59,4 41,0 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : Knitted or crocheted Jerseys, pullovers, slip ­ overs, waistcoats, twinsets , cardigans, bedjackets and jumpers, (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like 60.05-01,29,30, 32, 33 , 34, 39, 40, 41,42, 43 , 80 23,5 23,5 23,5 23,5 23,5 23,5 24,5 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 472,8 535,1 103,6 269,1 187,8 2 198,3 1 063,5 1 193,5 42,7 25,9 23,5 40.0060 61.01 ex C6 38,3 249,4 872,1 2 445,5 34,2 61.02 B lie) ex 6 Men's and boy's outer gar ­ ments : Women's , girls ' and infants ' outer garments : B. Other : Men 's and boys' woven breeches, shorts other than swimwear and trousers (in ­ cluding slacks); women's or girl 's woven trousers and slacks, of wool, of cotton or of man-made fibres 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68, 72 156,3 211,1 40,4 16,2 16,2 16,2 16,2 16,2 16,2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia . Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 188 197,7 728,2 899,0 51.1 1 331,4 769,7 178,2 462,5 67.2 16,2 16,2 40.0070 7 60.05 ex A 6,3 459,3 396,2 1 051,1 22,8 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil 7,1 7,1 18,6 No L 373/78 Official Journal of the European Communities 31 . 12 . 86 0 2 3 5 6 (7)W 7 61.02 ex B40.0070 (cont 'd) 7,1 7,1 7,1 7,1 7,1 7,1 Women's , girls ' and infants' outer garments : B. Other : Women's and girls ' blous ­ es , shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres 60.05-22, 23 , 24, 25 61.02-78,82,85 Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 7,1 6 637,6 167,2 270,1 817,9 965,9 486,9 444,5 568,0 7,1 7,1 7,1 ­ 40.0080 61.03 ex A8 56,9 3 540,1 1 123,5 2 531,4 166,6 61.03-11 , 15 , 18 Men's and boys' under gar ­ ments, including collars , shirt fronts and cuffs : Men 's and boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 23,3 23,3 47,7 23,3 23,3 23,3 23,3 23,3 23,3 China South Korea Hong Kong Macao Romania Argentina Bolivia . Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lahka Thailand Uruguay Nicaragua 23,3 6 572,1 452,7 1 157,3 566.4 641,2 794.5 564,1 326,1 23,3 23,3 23,3 (in tonnes) 40.0090 9 55.08 62.02 ex B 19,7 43.5 16.6 16,6 16,6 17,2 17,2 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen, toilet linen and kitchen linen ; cur ­ tains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towel ­ ling and similar terry fab ­ rics and similar fabrics , of cotton 242,2 55.08-10,30, 50, 80 62.02-71 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines 17,2 17,2 17,2 17,2 17,2 17,2 803,2 17,2 17,2 17,2 275,9 17,2 17,2 ­ No L 373/7931 . 12 . 86 Official Journal of the European Communities ( 1 ) (2) (3 ) (4) (5 ) (6) (7) 40.0090 (cont'd) 9 62.02 ex B Singapore Sri Lanka Thailand Uruguay Nicaragua  17,2 17,2 68 17,2 17,2 (in 1 000pairs) 40.0100 10 60.02 A 60.02-40, 50, 60, 70, 80 Gloves, mittens and mitts , knit ­ ted or crocheted 76,1 1 009,6 1 362,6 116,9 76,1 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 167,6 518,6 1 763,4 3 128,8 770,8 40.0120 2 ex 60.03 306,9 10 125,6 332,2 306,9 1 499,4 60.04 ex B 60.06 B II 321,5 321,5 321,5 321,5 321,5 321,5 321,5 321,5 321,5 344,9 Stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crochet ­ ed, not elastic or rubberized : Under garments, knitted or crocheted, not elastic nor rub ­ berized : Knitted or crocheted fabrics and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stock ­ ings): Stockings, knickers, and pantyhose, understockings, socks, anklesocks, sockettes and the like, knitted , cro ­ cheted or rubberized, other than babies, including elas ­ tic stockings other than items of category 70 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 60.03-11 , 18,20, 29, 40, 80 60.04-33 , 34 60.06-92 1 143,0 383,5 1 179,7 796,1 321,5 321,5 321,5 346,2 349,2 321,5 321,5 (in I 000pieces) 40.0130 13 60.04 ex B Under garments, knitted or crocheted , not elastic or rubber ­ ized : Men 's or boys ' underpants and briefs , women's or 94,7 112,4 833,4 1 431,3 168,0 China South Korea Hong Kong Macao Romania Argentina 60.04-36, 48 , 56, 66,75,85 99,1 No L 373/80 Official Journal of the European Communities 31 .. 12 . 86 (i 2 (3 ) 4) (5 (6 (7) 40.0130 (cont 'd) 13 60.04 ex B girls ' knickers and briefs, knitted or crocheted, of wool , cotton or synthetic or regenerated textile fibres 99,1 129,9 99,1 99,1 99,1 99,1 99,1 99,1 99,1 99,1 Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 174,5 99,1 166,9 ' 99,1 582.4 162.5 172,9 107,5 99,1 99,1 40.0140 4 ex 61.01 Men's and ments : boys ' outer gar ­ 4,9 117,0 16,6 4,9 5,3 61.01 A II a), B Vb) 1,2,3 61 .01-07 , 41 , 42, 44, 46, 47 Men's or boys ' woven over ­ coats , raincoats and other coats , cloaks and capes, of wool , cotton or of man ­ made textile fibres (other than parkas of category 21 ) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 6,1 6,1 6,1 6,1 6,1 6,1 6,1 6,1 6,1 6,1 6,1 6,1 6,1 6,1 6,1 31,7 6,1 , 6,1 6,1 6,1 6,1 40.0150 5 61.02 ex B outer gar ­Men s and boys' ments : B. Other : 5,6 161,4 31,1 5,6 . 20,7 61.02-05,31,32, 33,35,36,37,39, 40 Women 's or girls ' coats , raincoats (including cloaks and capes) of wool , cotton or of man-made textile fibres (other than parkas of category 21 ) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia ¢Mexico Pakistan 6,6 6,6 14,7 6,6 6,6 6,6 6,6 6,6 6,6 190,0 6,6 6,6 6,6 14,0 31 . 12 . 86 Official Journal of the European Communities No L 373/81 1 2 3 4) 5 6) (7 ) 40.0150 (cont 'd) 15 61.02 ex B 6,6 226,4 Peru Philippines Singapore Sri Lanka Thailand Uruguay . Nicaragua 13,2 ¢ 9,4 16,7 13,0 6,6 40.0160 6 61.01 ex B boys outer gar ­Men's and ments : 5,0 50,7 19,7 97,3 29,0 61.01-51,54, 57 Men's and boys' suits and coordinate suits other than knitted or crocheted, of wool , of cotton or of man ­ made textile fibres, exclud ­ ing ski suits , China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 6,6 8,6 5,1 5,1 5,9 5,1 32,4 5,1 5,6 7,1 5,1 5,1 17 61.01 ex B boys' outer gar ­40.0170 Men's and ments : 7,4 96,2 45.5 99,4 16.6 61.01-34, 36,37 Men's and boys' jackets (excluding waister jackets) and blazers, other than knitted or crocheted, of wool, of cotton or of man ­ made textile fibres 8,1 8,1 12,2 8,1 8,1 8,1 8,1 8,1 8,1 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 13,6 8,1 8,1 41.6 8,1 8,1 17.7 8,1 11,5 9,4 8,1 8,1 No L 373/82 Official Journal of the European Communities 31 . 12 . 86 (i 2 3) 4 5 6 7 (in tonnes) 40.0180 18 61.01 Bill outer gar ­Men s and boys ' ments : B. Other : 16,2 118,0 82,7 702,1 12,061.01-24,25,26 III . Bath robes, dressing gowns, smoking jackets and similar indoor wear 17,3 10,7 61.02 ex B 50,6 10,7 10,7 10,7 10,7 10,7 10,7 61.02-22, 23,24 China South Korea Hong Kong Macao ' Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 194,2 19,8 28,5 10,761.03 B, C 10,7 61.03-51,55 , 59, 81,85 , 89 35,6 141,8 40,3 52,3 20,1 61.04 B Women's , girls ' and infants ' outer garments : B. Other : II . Other : c) Bath robes, dressing gowns, bed jackets and similar indoor wear Men's and boys' under gar ­ ments, including collars , shirt fronts and cuffs : B. Pyjamas C. Other Women's girls ' and infants' undergarments : B. Other : Men 's or boys ' singlets and other vests , underpants, briefs , nightshirts , pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted . Women 's or girls ' singlets and other vests , slips, petti ­ coats , briefs , panties, night ­ dresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 10,7 10,7 61.04-11 , 13 , 18 , 91,93,98 (in J 000pieces) 40.0190 19 61.05 A, C 61.05-10, 99 Handkerchiefs other than knit ­ ted or crocheted 430.3 2 068,0 789.4 8 250,0 175,9 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru 185,6 185,6 185,6 185,6 185,6 185,6 185,6 185,6 185,6 7 742,8 2 930,2 185,6 185,6 185,6 185,6 3 1 . 1 2 . 86 Official Journal of the European Communities No D 373/83 ( 1 ) (2) (3 ) (4) &lt;5&gt; (6) (7) 40.0190 (cont'd) 19 61,05 A, C Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  413,6 218,1 185,6 185,6 185,6 185,6 (m tonnes) 20 62.02 ex B40.0200 13,5 13,5 13,5 22,8 13,5 Bed linen, table linen, toilet linen and kitchen linen ; cur ­ tains and other furnishing articles : B. Other : Bed linen , other than knit ­ ted or crocheted 62.02-12, 13 , 19 111,6 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru/ Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 1 490.9 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 30,4 14,2 14,2 14,2 59,8 14,2 14,2 14,2 14,2 141,7 (in 1 000pieces) 40.0210 2 Men's and boys outer gar ­ ments : 61.01 ex B 61.02 ex B 23,8 1 865,2 185,2 93,1 23,8 Women 's , girls ' and infants' outer garments : B. Other : 61.01-29 , 31 , ex 32 61.02-25,26, ex 28 Parkas, anoraks, wind ­ cheaters , waister jackets and the like, other than knitted or crocheted , of wool, of cotton or of man ­ made fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka ' Thailand Uruguay Nicaragua 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 39,0 25,4 27,7 25,4 93,3 129.2 46,8 142.3 137,3 31,9 25,4 No L 373/84 Official Journal of the European Communities 31 . 12 . 86 i (2 (3) 4 5) 6 (7) (in tonnes) 40.0220 22 56.05 A 25,9 502,8 25,9' 25,9 25,9 Yarn of man-made fibres (dis ­ continuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale 56.05-03 , 05 , 07 , 09, 11 , 13 , 15 , 19 , 21,23,25,28,32, 34, 36, 38, 39, 42, 44, 45 , 46, 47 51,7 27,4 27,4 27,4 27,4 27,4 27,4 27,4 27,4 27,4 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 229,2 1 093,3 27,7 27,4 27,4 87,2 311.4 252.5 27,4 27,4 27,4 40.0230 23 56.05 B Yarn of man-made fibres (dis ­ continuous or waste), not put up for retail sale : 34,2 13,5 13,5 13,5 13,5 B. Of regenerated fibres : textile 56.05-51,55,61 , 65,71,75,81,85 , 91,95,99 Yarn of discontinuous or waste regenerated fibres, not put up for retail sale China 1 South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,5 14*2 14,2 14,2 14,2 14,2 14.2 20.3 14,2 14,2 (in 1 000pieces) 40.0240 24 60.04 ex B Under garments, knitted or crocheted, not elastic or rubber ­ ized : Men 's and boys ' night ­ shirts , pyjamas, bathrobes, dressing gowns and sim ­ ilar articles, knitted or crocheted 21.5 216,0 104,7 404,7 24,4 46,2 61.6 60.04-35,47,51 , 53,65,73,81,83 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile 23,4 23,4 31 . 12. 86 Official Journal of the European Communities No L 373/85 0 (2 3 (4) 5 6 (7) 24 60.04 ex B 60.05-8440.0240 (cont 'd) Women's or girls ' night ­ dresses, pyjamas, negliges, bathrobes, dressing gowns, and similar articles, knitted or crocheted 23,4 23,4 23,4 23,4 23,4 35,4 23,4 23,4 31,2 23,4 23,4 Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 125,5 80,8 129,0 723,4 73,5 139,3 40.0260 26 60.05 ex A 70,6 144,8 131,4 112,8 70,6 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other : Women's , girls ' and infants' outer garments : B. Other : Women's or girls ' dresses, of wool , of cotton or man ­ made fibres 61.02 ex B 74 74 74 74 74 74 74 74 74 60.05-46, 47 , 48, 49 61.02-48, 52 , 53 , 54 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan , Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 2 254,6 127.7 114.8 184,3 296,2 130,0 193,8 74 74 102,6 74 74 40.0270 27 60.05 ex A 13,5 83,9 72,4 301,1 18,7 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other : Women's , girls ' and infants' outer garments : B. Other : Women's or girls ' skirts , in ­ cluding divided skirts 61.02 ex B China South Korea Hong Kong Macao ¢ Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala . Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore 60.05-51,52, 54,58 61.02-57,58,62 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 34,8 39,0 14,2 14,2 934,9 168,7 110,9 50,0 No L 373/86 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3 ) (4) (5 ) (6) (7) 40.0270 (cont'd) 27 61.02 ex B 61.02-57, 58, 62 Sri Lanka Thailand Uruguay Nicaragua 80,0 42,5 19,3 ¢ 14,2  40.0280 28 60.05 ex A 60.05-60, 63 , 65 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other : Trousers, bib and brace overalls , breeches and 'shorts (other than swimwear), knitted or crocheted , of wool , of cotton or man-made fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 4,4 22,0 23.3 28,8 4,3 40,6 . 16,2 47.0 49.1 19.4 4,7 4,7 4,7 4,7 4,7 4,7 4,7 4,7 ¢ 4,7 6,0 6,5 4,7 4,7 . 4,7 4,7 4,7 40.0290 29 ' 61.02 ex B 61.02-42,43,44 Women's , girls ' and infants' outer garments : B. Other : Women's or girls ' suits and ensembles, other than knit ­ ted or crocheted, of wool , of cotton or man-made fibres, excluding ski suits China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 44,6 35,2 25,9 5,2 3,1 165,5 2 2 2 2 2 2 2 2 2 « 4,6 3 2 16 2 22,1 2,5 15 19,1 2 2 40.0310 31 61.09 D Corsets , corset-belts , suspen ­ der-belts , brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : V China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil 37,7 339,4 206,9 37,7 37,7 62,9 39,6 39,6 31 . 12 . 86 Official Journal of the European Communities No L 373/87 ( 1 ) .(2) (3 ) (4) * ( 5 ) (6) (7 ) t 40.0310 (cont'd) 31 61.09 D 61.09-50 BrassiÃ ¨res, woven , knitted or crocheted Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 3 069,0 91,8 223 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 (in tonnes) 32 ex 58.0440.0320 28,0 80,7 28,0 28,0 28,0 Woven pile fabrics and chenille fabrics (other than terry towel ­ ling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of tufted fabrics, of wool , of cotton or of man-made tex ­ tile fibres 58.04-07 , 11 , 15 , 18,41,43,45,61 , 63,67,69,71,75, 77,78 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 29,4 29,4 29,4 29,4 131,8 29,4 29,4 29,4 29,4 29,4 29,4 29,4 29,4 29,4 29,4 29,4 29,4 29,4 29,4 29,4 29,4 40.0330 33 5 1 .04 ex A 15,2 389 15,2 15,2 15,2 62.03 ex B Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of syn ­ thetic filament yarn, obtained from strip or the like of polyethylene China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 30,4 15,2 15,2 15,2 19,8 15,2 51.04-06 No L 373/88 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3 ) (4) (5) (6) (7) 40.0330 (cont'd) 33 62.03 ex B 62.03-51,59 or polypropylene, less than 3 m wide : Sacks and bags, of a kind used for the pack ­ ing of goods, not knit ­ ted or crocheted, ob ­ tained from strip or the like Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  18,0 15,2 15,2 15,2 15,2 15,2 . 40.0340 34 51.04 ex A 51.04-08 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres, obtained from strip or the like of polyethy ­ lene or polypropylene, 3 m or more wide China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  7,1 14,5 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 40.0350 35 5 1 .04 ex A 51.04-05,10,11 , 13 , 15 , 17 , 18,21,23 , 25 , 27, 28, 32, 34, 36,41,48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling 'within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elas ­ tomeric yarn of category 114 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines 20,2 200,2 20,2 20,2 20,2 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 104,9 20,8 20,8 20,8 20,8 No L 373/8931 . 12 . 86 Official Journal of the European Communities ( 1 ) (2) (3 ) (4) (5) (6) (7) 40.0350 (cont'd) 35 5 1 .04 ex A - Singapore Sri Lanka Thailand Uruguay Nicaragua  20,8 20,8 25,8 20,8 20,8 40.0360 36 5 1 .04 ex B 51.04-54,55,56, 58 , 62, 64, 66, 72, 74,76,81,89,93 , 94, 97, 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regener ­ ated textile fibres : Woven fabrics of synthetic fibres (continuous), other than those for tyres of cat ­ egory 1 14 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand , Uruguay Nicaragua 9,8 9,8 9,8 9,8 9,8 10,6 10,6 10,6 10,6 * 10,6 10,6 10,6 10,6 10,6 99,9 10,6 10,6 10,6 10,6 10,6 10,6 10,6 10,6 10,6 10,6 10,6 40.0370 1 37 56.07 B 56.07-50,51,55 , 56, 59, 60,61,65 , 67,68,69,70,71 , 72,73,74, 77,78 , 82, 83 , 84, 87 Woven fabrics of mÃ n-made fibres (discontinuous or waste): B. Of regenerated textile fibres : Woven fabrics of artificial staple fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka . Thailand Uruguay Nicaragua 50,7 598,0 , 50,7 50,7 65,2 246.5 140.6 50,7 50,7 50,7 50,7 50,7 50,7 50,7 50,7 50,7 89,2 50,7 50,7 50,7 50,7 50,7 50,7 50,7 50,7 50,7 40.0381 38 A 60.01 ex B Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : China South Korea Hong Kong Macao Romania  5,1 ¢ 5,1 5,1 5,1 5,1 No L 373/90 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) ( 3 ) (4) (5) (6) (7) 40.0381 (cont'd) 38 A 60.01 ex B 60.01-40 Knitted or crocheted syn ­ thetic curtain fabrics in ­ cluding net curtain fabric Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 ' 5,1 5,1 40.0385 38 B 62.02 All 62.02-09 Bed linen , table linen , toilet linen and kitchen linen ; cur ­ tains and other furnishing articles : A. Net curtains, other than knitted or crocheted China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 40.0390 - 39 62.02 ex B 62.02-40, 42, 44, 46,51,59, 65,72, 74, 77 Bed linen, table linen , toilet linen and kitchen linen ; cur ­ tains and other furnishing articles : B. Other : Table linen , toilet and kitchen linen other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cot ­ ton China South Korea Hong Kong Macao Romania Argentina Bolivia -  Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan 28,0 11,5 11,5 111,8 11,5 69,0 291,0 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 21,4 12,2 15,0 No L 373/9131 . 12 . 86 Official Journal of the European Communities ( 1 ) (2) (3 ) (4) i5 ) (6) (7) 40.0390 (cont'd) 39 62.03 ex B  . Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 83,2 12,2 18,3 12,2 12,2 12,2 12,2 4Ã .0400 40 62.02 ex B 62,02-83 , 85 , 89 Bed linen, table linen, toilet linen and kitchen linen, cur ­ tains and other furnishing articles : B. Other : Woven curtains (including drapes) interior blinds, cur ­ tain and bed valances and other furnishing articles, other than knitted or crocheted, of wool , of cot ­ ton or of man-made fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 3,1 3,1 3,1 3,1 3,1 ¢  170,6 3,5 3.5 4.6 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 14,2 3,5 9,5 3,5 3,5 3,5 3,5 3,5 40.0410 41 51.01 ex A 51.01-01,02, 03 , 04,08,09, 10, 12, 20, 22, 24, 27 , 29, 30,41,42, 43,44, 46, 48 Yarn of man-made fibres (con ­ tinuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand (Jruguay Nicaragua 8,3 8,3 8,3 8,3 24,8 191,4 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 ¢ 9,1 9,1 9,1 9,1 9,1 9,1 40.0420 42 51.01 ex B ' Yarn of man-made fibres (con ­ tinuous), not put up for retail sale : China South Korea Hong Kong Macao  13,2 14,5 13,2 13,2 No L 373/92 Official Journal of the European Communities 31 . 12 . 86 (i (2 3 (4) 5 (6) (7) 40.0420 (cont 'd) 42 51.01 ex B 51.01-50,61,67, 68,71,77,78, 80 B. Yarn of man-made fibres : Yarn of artificial fibres, yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any cellulose ace ­ tate Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 13,2 13,2 . 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 325,6 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 40.0430 43 51.03 55.06 56.06 B Yarn of man-made fibres (con ­ tinuous), put up for retail sale Cotton yarn put up for retail sale Yarn of man-made fibres (dis ­ continuous or waste) put up for retail sale : B. Yarn of man-made fila ­ ment, yarn of stable artifi ­ cial fibres, cotton yarn put .up for retail sale 51.03-10, 20 55.06-10, 90 56.06-20 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 4,1 4,1 4,1 4,1 4,1 4,5 4,5 4,5 4,5 18,2 4,5 4,5 4,5 4,5 4,5 4,5 4,5 4,5 4,5 4,5 4,5 4,5 4,5 4,5 4,5 4,5 40.0470 47 53.06 53.08 A Yarn of carded sheep's or lambs ' wool (woollen yarn), not put up for retail sale : Yarn of fine animal hair (card ­ ed or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 53.06-21,25,31 , 35,51,55,71,75 53.08-11 , 15 2,5 2,5 2,5 2,5 2,5 15,2 2,5 2,5 2,5 2,5 2,5 8,1 2,5 2,5 2,5 2,5 2,5 ? s China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico No L 373/9331 . 12 . 86 Official Journal of the European Communities d ) (2) (3 ) ' (4) (5) (6) (7 ) 40.0470 (cont'd) 47 53.08 A Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  ¢ 2,5 19,0 2,5 2,5 2,5 2,5 13,2 2,5 40.0480 48 53.07 53.08 B 53.07-02, 08, 12, 18,30,40,51,59, 81,89 53.08-21,25 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair (card ­ ed or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale I China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador . Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines &gt; Singapore Sri Lanka Thailand Uruguay Nicaragua 5,2 5,2 5,2 5,2 5,2 50,7 32,5 101,8 272,8  $ 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5.6 6.7 5,6 5,6 5,6 5,6 5,6 40.0490 49 ex 53.10 53.10-11,15 Yarn of sheep's or lambs' wool, of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 42,4 2,5 2,5 2,5 2,5 2,5 2,5 2,5 . 2,5 2,5 2,5 60,0 2,5 2,5 2,5 2,5 4,2 2,5 No L 373/94 Official Journal of the European Communities .31 . 12 . 86 ( 1 ) (2) (3) (4) (5 ) (6) (7) 40.0500 50 53.11 53.11-01,03,07 , 11 , 13 , 17,20, 30, 40, 52, 54, 58 , 72, 74, 75, 82, 84, 88 , 91,93,97 Woven fabrics of sheep's or lambs' wool or of fine animal hair China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico - Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 6,3 27,4 6,3 6,3 6,3 133,9 133,9 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 11,2 6,6 6,6 6,6 6,6 10,0 6,6 6,6 6,6 6,6 6,6 40.0530 53 55.07 55.07-10, 90 Cotton gauze China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka . . Thailand ' Uruguay Nicaragua  1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 3,5 1,5 1,5 1.5 4.6 1,5 1,5 1,5 1,5 1,5 1,5 1,5 40.0540 54 56.04 B 56.04-21,23,28 Man-made fibres (discontinu ­ ous or waste), carded, combed or otherwise prepared for spin ­ ning : B. Regenerated textile fibres : Stable artificial fibres, in ­ cluding waste, carded, combed or otherwise pro ­ cessed for spinning China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras  1,5 , 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 31 . 12 . 86 No L 373/95Official Journal of the European Communities 0 ) 2 3) 4 5 6 (7) 40.0540 (cont 'd) 54 56.04 B India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 40.0550 55 56.04 A 10,3 10,3 10,3 10,3 54,9 Man-made fibres (discontinu ­ ous or waste), carded, combed or otherwise prepared for spin ­ ning : A. Synthetic textile fibres : Synthetic staple fibres, in ­ cluding waste, carded or combed or otherwise pro ­ cessed for spinning 56.04-11 , 13 , 15 , 16, 17 , 18 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 40.0560 56 56.06 A Yarn of man-made fibres (dis ­ continuous or waste), put up for retail sale : Yarn of staple synthetic fibres (including waste), put up for retail sale 56.06-11 , 15 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 ¢2,5 2,5 3,9 2,8 2,5 2,5 2,5 2,5 2,5 No L 373/96 31 . 12 . 86Official Journal of the European Communities i (2 3 (4) ' 40.0583 ex 58 58.01 A ex II 58.01-1 Carpets, carpeting and rugs , knotted (made up or not), of wool or of fine animal hair, comprising not more than 350 knots per metre of warp 40.0584 58 a) ex 58.01 58.01-01 , 13 , 17 , 30, 80 Carpets , carpeting and rugs, knotted (made up or not) (5)' ' (6) (7) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 18,3 ¢ 15,2 15,2 15,2 15,2 2 462,8 58 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 1 047,3 59,8 25,4 25,4 2990,8 25,4 25,4 25,4 25,4 25,4 25,4 25,4 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India  33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 381,2 40.0590 59 ex 58.02 ex 59.02 A Other carpets , carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks ' and 'Karamanie' rugs and the like (made up or not): Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Carpets58.02-04, 06, 07, 09, 56,61,65,71 , 75,81,85,90 No L 373/9731 . 12 . 86 Official Journal of the European Communities ( 1 ) (2) (3 ) (4) (5) (6) (7) 40.0590 (cont'd) 59 ex 59.02 A 59.02-01,09 Floor coverings of textile materials other than carpets of category 58 Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  33,5 33,5 33,5 49,7 33,5 33,5 33,5 33,5 33,5 33,5 33,5 40.0600 60 58.03.00 58.03-00 Tapestries, hand-made, of the type Gobelins, Flanders, Au ­ busson, Beauvais and the like, and needle-worked tapestries (for example, petit point and cross stitch) made in panels and the like by hand I I China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 2,8 1,5 1,5 1,5 1,5 2,0 1,5 1,5 1,5 1,5 1,5 1,5 40.0610 61 ex 58.05 59.13 58.05-01,08,30, 40,51,59,61,69, 73 , 77 , 79, 90 59.13-01 , 11 , 1,3 , 15,19,32,34,35, 39 Narrow woven fabrics, and narrow fabrics (bolduc) consist ­ ing of warp without weft as ­ sembled by means of an ad ­ hesive, other than goods falling within heading No 58.06 : Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62. Elastic fabrics (not knitted or crocheted), made from textile materials assembled from rubber thread China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 9,3 9,3 21,7 9,3 9,3 135,4 9,6 9,6 9,6 9,6 9,6 9,6 9,6 9,6 9,6 9,6 9,6 9,6 9,6 ­ 9,6 9,6 9,6 12,2 9,6 9,6 9,6 No L 373/98 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3) (4) (5) (6) (7) 40.0620 62 58.06 58.07  58.08 58.09 58.10 58.06-10, 90 58.07-31,39, 50, 80 58.08-10, 90 58.09-11 , 19,21 , 31,35,39,91,95 , 99 58.10-21,29,41 , 45,49,51,55 , 59 Woven labels , badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn fall ­ ing within heading Ã o 52.01 and gimped horsehair yarn); braids and ornamental trim ­ mings in the piece ; tassels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tas ­ sels , pompons and the like Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  7,6 * 11,5 7,6 7,6 7,6 7,6 ' 7,6 7,6 7,6 7,6 7,6 7,6 7,6 7,6 121,7 7,6 7,6 7,6 7,6 7,6 7,6 7,6 7,6 7,6 7,6 7,6 40.0630 63 60.01 ex B 60.06 A 60.01-30,51,55 60.06-11 , 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres Knitted or crocheted fabric and articles thereof, elastic or rub ­ berized (including elastic knee-caps and elastic stock ­ ings): A. Fabric : Knitted or crocheted fabric of synthetic fibres contain ­ ing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread . Raschel lace and long-pile fabric of synthetic fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  ' 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5  5 5 , 5 5 5 5 5 40.0650 65 60.01 A, B I ex b), II , CI Knitted or crocheted fabric, not elastic or rubberized : China South Korea Hong Kong Macao Romania  19,3 19,3 19,3 19,3 19,3 31 . 12 . 86 Official Journal of the European Communities No L 373/99 (3)i (2) (4) 6540.0650 (cont 'd) 60.01 A, B I ex b), II , CI 60.01-01 , 10, 62, 64, 65 , 68, 72, 74, 75,78,81,89, 92, 94,96, 97 Other than those of cat ­ egories 38 A, and 63 , of wool, of cotton or of man ­ made fibres 40.0660 66 ex 62.01 62.01-10, 20,81 , 85,93,95 Travelling rugs and blankets : Travelling rugs and blan ­ kets , other than knitted or crocheted, of wool, of cot ­ ton or of man-made fibres (5) (6) (7) Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico 6,3 8,3 8,3 6,3 6,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 20,6 19,3 19,3 19,3 19,6 19,3 19,3 19,3 19,3 19,3 19,3 19.3 7,1 7,1 7,1 7,1 7,1 7,1 27.4 7,1 7,1 7,1 7,1 7,1 7,1 7,1 10,1 7,1 7.4 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 ' 6,6 6,6 7.5 6.6 6,6 6,6 6,6 6,6 6,6 11.5 7,4 6,6 6,6 40.0670 67 ex 60.05 60.06 Bill Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rub ­ berized (including elastic knee-caps and elastic stock ­ ings): B. Other : Knitted or crocheted cloth ­ ing accessories other than for babies ; household linen of all kinds, knitted or cro ­ cheted ; curtains (including drapes) and interior blinds* curtain or bed valances and other furnishing articles 60.05-92, 93,94, 95,96, 97,98,99 60.06-96, 98 No L 373/ 100 Official Journal of the European Communities 31 . 12 . 86 I 2 3 (4) 5) 6) (7) 67 60.06 B III40.0670 (cont 'd) knitted or crocheted ; knit ­ ted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or clothing accessories Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 17,2 6,6 9,7 6,6 6,6 6,6 6,6 6 6 40.0680 68 ex 60.03 60.03-01,03,05, 09 4,3 37,4 15,6 6,3 4,360.04 ex A 60.04-02,03,04, 06,07,08,10, 11 , 12, 14 4,3 4,3 8,5 4,3 4,3 4,3 4,3 4,3 4,3 60.05 A ex II. 60.05-06,07,08, 09,91 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 18,6 4,3 13,1 4,3 12,4 4,3 108,0 15,2 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crochet ­ ed, not elastic or rubberized : Under garments, knitted or crocheted, not elastic or rubberized : A. Babies' garments ; girls ' gar ­ ments up to and including commercial size 86 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other : b) Other : 1 . Babies' gar ­ ments ; girls' garments up to and including commercial size 86 Women's , girls ' and infants' outer garments : A. Babies' garments ; girls' gar ­ ments up to and including commercial size 86 Women's, girls' and infants' undergarments : A. Babies ' garments ; girls' gar ­ ments up to and including commercial size 86 : Babies' garments and other ar ­ ticles , excluding gloves, knitted or crocheted, included in cate ­ gory 10 babies garments and accessories excluding gloves, mittens and mitts for babies of categories 10 and 87 and wov ­ en stockings, socks and sock ­ ettes of category 88 4,8 8,7 4,3 4,3 61.02 A I 61.02-01,03 61.04 A 61.04-01,09 61.11 A 61.11-00 40.0690 69 60.04 ex B 1,9 2,3 Under garments, knitted or crocheted, not elastic or rubber ­ ized : B. Of other textile materials : Women's and girls' slips and petticoats, knitted or crocheted 1,9 3,1 1,9 60.04-37, 54, 67, 86 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador 1,9 1,9 1,9 1,9 1,9 1,9 1,9 31 . 12. 86 Official Journal of the European Communities No L 373/ 101 2 (3) (4) (6 (7)(1 (5) 69 60.04 ex B40.0690 (cont 'd) Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 1,9 1,9 . 2,3 2,3 1,9 1,9 1,9 1,9 24,9 1,9 2,1 2,2 1,9 1,9 40.0700 70 60.04 ex B 60.04-3 383,7 383,7 383,7 383,7 383,7 60.03 ex B 60.03-24,26 Panty hose of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) Panty hose of synthetic fibres, measuring per single yarn less than 67 decitext (6,7 tex) Womens's stockings of synthet ­ ic fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 383,7 40.0720 72 60.05 A II 139,4 139,4 231,8 200,8 139,4 60.06 ex B Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other Knitted or crocheted fabric and articles thereof, elastic or rub ­ berized (including elastic knee-caps and elastic stock ­ ings): B. Other : Knitted swimwear Men's and boys' outer gar ­ ments Women's, girls' and infants' outer garments China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 60.05-11,13,15 60.06-91 139,4 139,4 139,4 139,4 139,4 139,4 . 139,4 139,4 139,4 139,4 139,4 139,4 139,4 139,4 139,4 154.3 139.4 139,4 139,4 139,4 139,4 61.01 ex B 61.02 ex B No L 373/ 102 31 . 12 . 86Official Journal of the European Communities ( J ) 2 (3 4 (5 (6) (7) 40.0720 (cont 'd) 72 61.02 ex B B. Other : 61.01-22, 23 61.02-16, 18 Swimwear, briefs , knickers of wool , of cotton or of man- made textile fibres 40.0730 73 60.05 ex A 7,0 59,0 13,5 7,0 7,3 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth^ ing accessories : II . Other : Track suits of knitted or crocheted of wool, of cotton or of man-made fibres 60.05-16, 17 , 19 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 16,2 7,1 14,5 7 1 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 22,5 54,9 13,9 7,1 7,1 7,1 40.0740 74 60.05 ex A 2,0 2,1 6,3 2,1 2,0 Outer garments and other arti ­ cles, knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other : Women's or girls ' knit ­ ted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, ex ­ cluding ski suits 60.05-70,71,72, 73 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 3,1 2,8 4,1 2,0 2,0 2,0 9,4 5,5 . 2,0 2,8 2,0 2,0 40.0750 75 60.05 ex A 15,2Outer garments and other articles, knitted or crocheted, not elastic or rubberized : 15,2 China South Korea Hong Kong Macao Romania 15,2 15,2 15,2 31 . 12. 86 Official Journal of the European Communities No L 373/ 103 i (2) 3) (4)_ 5 (6) (7 } 40.0750 (cont 'd) 75 60.05 ex A 60.05-66,68 A. Outer garments and cloth ­ ing accessories : . II . Other : Men's or boys ' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 16,5 15,2 15,2 15,2 15,2 15,2 (in tonnes) 40.0760 76 61.01 B I Men's and boys' ments : outer gar ­ 61.02 ex B and infants' 18,7 18,7 50,7 33,2 18,7 Women's, girls' outer garments : B. Other : 61.01-13,15,17, 19 61.02-12,14 Men's and boys ' woven in ­ dustrial and occupational clothing ; Women's and girls' aprons, smock-over ­ alls and other industrial clothing (whether or not also suitable for domestic use), other than knitted or crocheted China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19.3 44.4 19,3 29.2 19.3 19,3 19,3 34,8 24,1 19,3 19,3 40.0770 77 60.01 ex B 3,9 93,2 34,0 38,0 3,9 Men's and boys outer gar ­ ments : B. Other : Women's, girls ' and in ­ fants' outer garments B. Other :61.02 ex B ex e) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Ski suits, other than knitted or crocheted 3,9 3,9 4,1 3,9 3,9 3,9 3,9 3,9 3,9 61.01-82 61.02-86 57,9 7,5 5,1 No L 373/ 104 31 . 12 . 86Official Journal of the European Communities ( 1 ) (2) (3) ¢ (4) (5) (6) (7) 40.0770 (cont'd) 77 61.02 B II ex e) Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 13,6 39,5 15,1 20,1 . 3,9 3,9 6,6 3,9 3,9 40.0780 78 ex 61.01 ex 61.02 61.01-03,09,93 , 94,97 61.02-04, 07, 93, 95,97 Men's and boys ' outer gar ­ ments : Women's, girls ' and in ­ fants' outer garments : Garments, other than knit ­ ted or crocheted, excluding garments of categories 6, 7 , ¢8, 14, 15, 16, 17 , 18 , 21 , 26, 27, 29, 68, 72, 76 and 77 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 11,3 138,4 50.8 40,5 15,7 61,0 14.9 22,7 51.0 22.1 27,3 11,3 11,3 11,3 11,3 11,3 11,3 11,3 11,3 11,3 12.5 11,3 11,3 13.6 11,3 11,3 40.0830 83 60.05 ex A 60.05-03,04, 75, 76, 77 , 78, 82 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : Overcoats, jackets, blazers and other garments, includ ­ ing ski suits, knitted or crocheted, excluding gar ­ ments of categories 4, 5 , 7 , 13, 24, 26, 27, 28, 68, 69, 72, 73, 74, 75 China South Korea Hong Kong . Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 6,5 22,5 12,9 17,3 6,5 21,1 9,7 22,3 13,9 9,9 6,5 6,5 6,5 6,5 6,5 6,5 6,5 6,5 6,5 6,5 6,5 6,5 6,5 6,5 6,5 6,5 31 . 12. 86 Official Journal of the European Communities No L 373/ 105 i 2) (3) (4) (5) (6) (7) 40.0840 84 61.06 B, C, D, E Shawls, scarves, mufflers, man ­ tillas, veils and the like : Other than knitted or crocheted, of wool, of cot ­ ton or of man-made textile fibres 61.06-30,40, 50, 60 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 2,5 6,3 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 113,5 2,5 2,5 2,5 28,3 2,5 2,5 2,5 2,5 2,5 2,5 2,5 40.0850 85 61.07 B, C, D 61.07-30,40,90 Ties, bow ties and cravats : Ties, bow ties and cravats not knitted or crocheted, of wool, of cotton or man ­ made fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile 9 Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 (in I 000pieces) 40.0860 86 61.09 A, B C, E 19,3 200,7 27,0 19,3 19,3 Corsets, corset-belts, suspen ­ der-belts, brassidres, braces, suspenders, garters and the like (including such articles of knit ­ ted or crocheted fabric), whether or not elastic : Corsets, corset-belts, sus ­ pender-belts, braces, sus ­ penders, garters and the like and parts thereof, whether or not knitted or crocheted China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador 61.09-20,30,40, 80 19,3 19,3 19,3 19,3 19,3 19,3 19,3 No L 373/ 106 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3 ) (4) (5 ) (6) (7) 40.0860 (cont'd) 86 61.09 A, B C, E Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 1 183,2 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,8 19,3 19,3 (in tonnes) 40.0870. 87 61.10 A 61.10-00, 10 Gloves, mittens, mitts, stock ­ ings, socks and sockettes, not knitted or crocheted Gloves, mittens and mitts, not knitted or crocheted 1,5 2,1 18,7 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 6,2 1,5 4,0 1,5 118,9 1,5 1,5 1,5 1,5 21,4 1,5 1,5 40.0880 88 61-10 B 61.10.90 6 .1 B Gloves, mittens, mitts, stock ­ ings, socks and sockettes, not knitted or crocheted B. Other : . Made up accessories for articles of apparel (for ex ­ ample, dress shields, shoulder and other pads, belts, muffs, sleeve protectors, pockets): Other than knitted or crocheted Stockings, socks and sock ­ ettes, not knitted or crocheted, other clothing accessories . Parts of gar ­ ments or of clothing acces ­ sories, other than for bab ­ ies, other than knitted or, crocheted 61.11-90 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 1,5 1,5 2,1 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 6,7 1,5 1,5 1,5 1,5 1,5 2,8 1,5 1,5 1,5 1,5 1,5 31 . 12 . 86 Official Journal of the European Communities No L 373/ 107 ( 1 ) (2) (3) (4) (5) (6) (7) 40.0900 90 ex 59.04 1 59.04-11,12,14, 15,17,18,19,21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic fibres, plaited or not China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  12,2 12,5 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,5 12,2 12,2 12,2 12,2 12,2 40.0910 91 ex 62.04 62.04-23, 73 Tarpaulins, sails , awnings, sun ­ blinds, tents and camping goods : Tents China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 9,1 171,8 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 22,0 9,1 11,0 9,1 9,1 9,1 9,1 40.0930 93 62.03 ex B 62.03-30,40,97, 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypro ­ pylene strip China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras  6,1 50,7 7,3 6,1 6,1 6,1 6,1 20;6 6,1 6,1 6,1 7,9 6,1 6,1 No L 373/ 108 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3 ) (4) (5) (6) (7) 40.0930 (cont'd) 93 62.03-ex B ¢ - India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  6,1 6,1 6,1 6,1 1 302,2 6,1 6,1 6,1 6,1 6,1 6,1 6, 1 40.0940 94 59.01 59.01-07, 12, .14, 15 , 16, 18,21,29 Wadding and articles of wad ­ ding ; textile flock and dust and mill neps Wadding of textile materials and articles thereof: textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps China South Korea Hong Kong Macao . Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay . Nicaragua  11,2 14,5 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 _ 11,2 1 1,2 11,2 40.0950 95 ex 59.02 59.02-35,41,47, 51 , 57', 59,91,95, 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impregnated or coated, other than floor coverings China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  5,1 5,1 ' 5,1 5,1 5,1 5,1 . 5,1 5,1 5,1 5,1 5,1 5,1 5,1 . 5,1 54,8 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 31 . 12. 86 Official Journal of the European Communities No L 373/ 109 6 (7)(i (2 3) (4) 5 40.0960 96 59.03 Bonded fibre fabrics, similar bonded yarn fabrics, and arti ­ cles of such fabrics, whether or not impregnated or coated : Non-woven fabrics and articles of such fabrics, whether or not impregnat ­ ed, coated, covered or lami ­ nated 59.03-01,11,21 , 23,25,29, 30 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 40.0970 97 59.05 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope 10,3 23,8 4,6 4,6 4,659.05-11,31,39, 51,59,91,99 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 41,6 10,1 40.0980 98 59.06 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fab ­ rics : 59.06-00 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras ,2 9 * 5 1 9 * 9 1 ) * 9 * 9 * 9 * 9 ^ 9 * 9 * J * 9 * Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 No L 373/ 1 10 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3 ) (4) (5) (6) (7) 40.0980 (cont'd) 98 59.06 | India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  36,5 4,1 4,1 4,1 4,1 4,1 59,4 4,1 4,1 38,1 ' 4,1 4,1 40.0990 99 59.07 59.10 ex 59.11 59.12 59.07-10, 90 59.10-10, 31 , 39 59.11-11 , 14, 17 , 20 59.12-00 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting can ­ vas ; buckram and similar fab ­ rics for ' hat foundations and similar uses Linoleums and materials pre ­ pared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor cover ­ ings ; floor coverings consisting of a coating applied on a tex ­ tile base, cut to shape or not Rubberized textile fabrics other than rubberized knitted or crocheted goods : Excluding fabrics for tyres Textile fabrics otherwise im ­ pregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like : Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like, other than category 100 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua /  20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 20,8 , 20,8 20,8 20,8 20,8 20,8 40.1000 100 59.08 59.08-10,51,61 , 71,79 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 1 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India  21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 31 . 12 . 86 Official Journal of the European Communities No L 373/ 1 11 i ) (2) (3 (4) (5 6 (7) 40.1000 (cont 'd) 100 59.08 Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 40.1010 101 ex 59.04 59.04-80 Twine, cordage, ropes and cables, plaited or not : Other than of synthetic tex ­ tile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 21,3 4,1 4,1 4,1 4,1 4,1 4,1 4,1 57,8 370,2 4,1 4,1 40.1090 109 ex 62.04 Tarpaulins , sails , awnings, sun ­ blinds, tents and camping goods : Tarpaulins, sails , awnings and sunblinds 62.04-21,61,69 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia . Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 2,5 25*9 3,1 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,8 2,5 2,5 2,5 '2,5 2,5 2,5 2,5 ' 2,5 2,5 2,5 2,5 No L 373/ 1 12 Official Journal of the European Communities 31 . 12 . 86 0 (2) 3) ' (4 (5 (7) 40.1100 110 ex 62.04 Tarpaulins, sails , awnings, sun ­ blinds, tents and camping goods : Woven pneumatic mat ­ resses 62.04-25 , 75 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica , Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 12,2 27,0 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 20,3 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 40.1110 111 ex 62.04 1,5 8,3 1,5 1,5 2,1 Tarpaulins, sails, awnings, sun ­ blinds, tents and camping goods : Camping goods, woven, other than pneumatic mat ­ tresses and tents 62.04-29, 79 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua 1,5 1,5 4,6 1,5 3,5 1,5 1,5 1,5 1,5 4,6 1,5 1,5 1,5 1,9 1,5 1,5 1,5 1,5 1,5 1,5 1,5 40. 20 112 62.05 A, B, D, E 62.05-01,10, 30, 93,95,99 Other made up textile articles (including dress patterns): Other made up textile articles, woven, excluding those of categories 113 and 114 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras 14,5 8,3 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 31 . 12 . 86 Official Journal of the European Communities No L 373/ 1 13 ( 1 ) (2) (3) (4) (5) (6) (7) 40.1120 (cont'd) 112 62.05 A, B, D, E ' India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  21,3 5,1 5,1 5,1 5,1 5,1 35,8 5,1 5,1 5,8 5,1 . 5,1 40.1130 113 ex 62.05 C 65.05-20 62.05-20 Other made up textile articles (including dress pat ­ terns): C. Floor cloths, dish cloths, dusters and the like, Floor - cloths, dish cloths and dusters, other than knitted or crocheted China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua _ ^ 1,5 1,5 1,5 1,5 1,5 1,5 21,3 1,5 1,5 1,5 1,5 1,5 1,5 1,5 20,8 1,5 1,5 1,5 139,0 1,5 4,5 1,5 1,5 1,5 1,5 1,5 \ 40.1140 114 ex 51.04 59.11 ex A 59.14 51.04-03,52 59.11-15 59.14-00 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 5 1 .02 for tyres : Rubberized textile fabrics other than rubberized, knitted or crocheted goods : A. Rubberized textile fabrics not comprised in subhead ­ ing B : III . Other : Woven fabrics of man ­ made textile fibres and rubberized textile woven fabrics for tyres Wicks, of woven, plaited or knitted textile materials, for lamps, stoves, lighters, candles and the like ; tubular knitted gas-mantle fabric and incan ­ descent gas mantles China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay Nicaragua  12,1 12,1 12,1 12,1 12,1 12,1 12,1 13,1 12,1 12,1 12,1 12,1 12,1 12,1 . 12,1 12,1 12,1 12,1 12,1 12,1 12,1 12,1 12,1 12,1 12,1 12,1 No L 373/ 1 14 Official Journal of the European Communities 31 . 12 . 86 i ( 1 ) (2) (3) (4) (5) (6) (7) 40.1140 (cont'd) 114 59.15 59.16 ex 59.17 59.15-10, 90 59.16-00 59.17-10, 29,32, 38,49,51,59,71 , 79,91,93, 95, 99 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials Transmission, conveyor or elevator belts or belting, of tex ­ tile material , whether or not strengthened with metal or other material Textile fabrics and textile articles of a kind commonly used in machinery or plant Woven fabrics and articles for technical uses ¢ No L 373/ 1 1531 . 12 . 86 Official Journal of the European Communities ANNEX II List of noo-MFA textile products subject to Community tariff quotas or ceilings within the generalized tariff preferences in favour of certain developing countries and territories (a) (b) Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Tariff quotas allocated among Member States Tariff ceilings not allocated among Member States ( 1 ) (2) (3) (4) (5) (6) (7) I (in tonnes) 42.1150 115 54.03 , 54.04 54.03-10,31,35, " 37, 39, 50,61,69 54.04-10, 90 Flax or ramie yarn , not put up for retail sale Flax or ramie yarn, put up for retail sale Brazil Each of the other benefici ­ aries listed in Annex IV 181,6 181,6 42.1170 117 54.05 54.05-21,25,31 , 35,38,51,55,61 , 68 Woven fabrics of flax or of ramie Romania Each of the other benefici ­ aries listed in Annex IV ¢ 41,3 41,3 42.1180 118 62.02 ex B 62.02-15,61,75 Bed linen, table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted Brazil Each of the beneficiaries listed in Annex IV 72,2 72,2 42.1200 120 ex 62.02 62.02-01,87 Bed linen, toilet linen and kitchen linen ; curtains and other furnishing articles : Curtains (including net drapes), interior blinds , cur ­ tain and bed valances and other furnishing articles , not knitted or crocheted, of flax or ramie Each of the beneficiaries listed in Annex IV 32 42.1210 121 ex 59.04 59.04-60 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, plaited or not, of flax or ramie ­ Each of the beneficiaries listed in Annex IV 120,7 (a) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined within the context of this Annex, by the application of the numbers in the NIMEXE. (b) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products con ­ cerned being indicated . No L 373/ 1 16 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3) (4) (5) (6) (7) 42.1220 122 62.03 ex B 62.03-20 Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : I. Used : a) Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted Each of the beneficiaries listed in Annex IV ' 27,9 42.1230 123 f ex 58.04 61.06 ex F 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics (other than terry towel ­ ling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Shawls, scarves, mufflers, man ­ tillas , veils and the like : Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics : shawls, scarves, mufflers , mantillas, veils and the like, of flax or ramie, other than knitted or - crocheted Each of the beneficiaries listed in Annex IV 2,1 42.1240 124 56.01 A 56.02 A 56.03 A 56.01-11 , 13 , 15 , 16, 17 , 18 56.02-11 , 13 , 15 , 19 56.03-11 , 13 , 15 , 17 , 18 Synthetic textile fibres (discon ­ tinuous) Romania Each of the other benefici ­ aries listed in Annex IV 670,7 670,7 42.1251 125 A 51.01 ex A 51.01-15 , 17 , 19 , 32, 34, 38 Yarn of man-made fibres (con ­ tinuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres other than yarn of category 41 Each of the beneficiaries listed in Annex IV 23,7 42.1255 125 B 51.02 ex A 51.02-22,24 Monofil , strip (artificial straw and the like) and imitation cat ­ gut, of man-made fibre ma ­ terials : A. Of synthetic textile ma ­ terials : II . Other : Of polyethylene and polypropylene Each of the beneficiaries listed in Annex IV " 2,1 31 . 12. 86 Official Journal of the European Communities No L 373/ 1 17 ( 1 ) (2) (3) (4) (5) (6) (7) 42.1257 125 C 51.02 ex A 51.02-12, 13 , 15 51.02-28 Moriofil , strip (artificial straw and the like) and imitation cat ­ gut, of man-made fibre ma ­ terials : A. Of synthetic textile ma ­ terials : I. Monofil II . Other : Other than products of category 125 B Each of the beneficiaries listed in Annex IV 4,1 42.1260 126 ex 56.01 ex 56.02 ex 56.03 56.01-21,23,28 56.02-21,23, 28 . 56.03-21,29 Synthetic textile fibres (discon ­ tinuous) Romania Each of the other benefici ­ aries listed in Annex IV 619,1 619,1 42.1271 127 A 51.01 ex B 51.01-63,65, 74, 75 Yarn of man-made fibres (con ­ tinuous), not put up for retail sale : B. Yarn of regenerated textile fibres : II . Other : Yarn, other than yarn of category 42 Brazil Each of the other benefici ­ aries listed in Annex IV 76,4 76,4 42.1275 127 B 51.02 B 51.02-41,49 Monofil , strip (artificial straw and the like) and imitation cat ­ gut, of man-made fibre ma ­ terials : B. Of regenerated textile ma ­ terials Each of the beneficiaries listed in Annex IV 1 42.1290 129 53.09 ex 53.10 ' 53.09-00 53.10-20 Yarn of coarse animal hair Each of the beneficiaries listed in Annex IV &lt;' 1 42.1301 130 A 50.04 50.07 A 50.04-10,90 50.07-10 Silk yarn , other than yarn of noil or other waste silk, not put up for retail sale Silk yarn and yarn spun from noil or other waste silk, put up for retail sale ; silk-worm gut ; imitation catgut of silk : A. Silk yarn Each of the beneficiaries listed in Annex IV 26,8 42.1305 130 B 50.05 50.07 B, C 50.05-10, 90,99 Yarn spun from noil or other waste silk, not put up for retail sale Silk yarn and yam spun from noil or other waste silk, put up for retail sale ; silk-worm gut ; imitation catgut of silk : Each of the beneficiaries listed in Annex IV 40,2 No L 373/ 1 IB Official Journal of the European Communities 31 . 12 . 86 ( I ) (2) (3 ) (4) (5) (6) " (7 ) 50.07-90 50.07-99 B. Yarn spun from noil or other waste silk C. Silk-worm gut ; imitation catgut of silk 42.1310 131 ex 57.07 57.07-90 Yarn of sisal / Each of the beneficiaries listed in Annex IV 24,8 42.1320 132 ex 57.07 57.07-20 Paper yarn Each of the beneficiaries listed in , Annex IV : 3,1 42.1330 133 57.07 A 57.07-01,03,07 Yarn of true hemp and other vegetable textile fibres Each of the beneficiaries listed in Annex IV 428 42.1340 134 52.01 52.01-10, 90 Metallized yarn Each of the beneficiaries listed in Annex IV 1 42.1350 135 53.12 53.12-00 Woven fabrics of horsehair or of other coarse animal hair Each of the beneficiaries listed in Annex IV 1 42.1360 136 50.09 ex 59.17 50.09-01,20,31 , 39,41,42,44, 45 , 47, 48, 62 , 64, 66, 68, 80 59.17-21 Woven fabrics of silk China Each of the other benefici ­ aries listed in Annex IV 56,8 77,4 42.1370 137 ex 58.04 ex 58.05 58.04-05 58.05-20 Woven pile fabrics and chenille fabrics (other than terry towel ­ ling or similar terry fabrics of cotton falling within heading No' 55.08 and fabrics falling within heading No 58.05), of silk, of noil silk or of other waste silk Narrow woven fabrics of silk, of noil silk or of other waste silk Each of the beneficiaries . listed in Annex IV 2,1 42.1380 138 57.11 57.11-10, 20, 90 Woven fabrics of true hemp, of other vegetable textile fibres or of paper yarn Each of the beneficiaries listed in Annex IV 25,8 42.1390 139 52.02 52.02-00 J Woven fabrics of metal threads or of metallized yarn Each of the beneficiaries listed in Annex IV . 1 42.1400 140 ex 60.01 60.01-98 Knitted or crocheted fabric of textile material pther than cot ­ ton , wool or man-made fibres Each of the beneficiaries listed in Annex IV 1 42.1410 141 ' ex 62.01 62.01-99 Travelling rugs and blankets of textile material other than cot ­ ton , wool or man-made fibres Each of the beneficiaries listed in Annex IV 4,1 31 . 2 . 86 Official Journal of the European Communities No L 373/ 1 19 ( 1 ) (2) (3 ) (4) (5) (6) (7) 42.1420 142 ex 58.02 58.02-78, 88 Carpets , carpeting, rugs, mats and matting, of sisal , of other fibres of the Agave family or of Manila hemp China Each of the other benefici ­ aries listed in Annex IV t . 141,4 141,4 42.1440 144 ex 59.02 59.02-45 Felt of coarse animal hair \ Each of the beneficiaries listed in Annex IV \ 10 42.1451 145 A ex 59.04 59.04-23 Twine, cordage, ropes and cables, plaited or not : Of abaca (Manila hemp) Philippines . Each of the other benefici ­ aries listed in Annex IV 89,8 89,8 42.1455 145 B ex 59.04 59.04-50 Twine, cordage, ropes and cables, plaited or not : Of true hemp Each of the beneficiaries listed in Annex IV 143,4 42.1461 146 A ex 59.04 59.04-31 Twine, cordage, ropes and cables, plaited or not : Binder and baler twine for agricultural machines, of sisal and other fibres of the Agave family Brazil Mexico Each of the other benefici ­ aries listed in Annex IV 262,1 262,1 262,1 42.1465 146 B ex 59.04 59.04-35, 38 Twine, cordage, ropes and cables, plaited or not : Of sisal and other fibres of the Agave family, other than the products of cat-, egory 146 A Brazil Mexico Each of the other benefici ­ aries listed in Annex IV 12,4 12,4 12,4 42.1520 152 ex 59.02 A 59.02-31 Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Needle-loom felt of jute or of other textile bast fibres of heading No 57.03 , not impregnated or coated, for uses other than floor cover ­ ings Each of the beneficiaries listed in Annex IV 3,1 42.1560 156 60.05 ex A 60.05:21,38 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : Blouses and pullovers of silk, noil or other waste silk for women, girls and in ­ fants Each of the beneficiaries listed in Annex IV 9,3 T No L 373/ 120 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) (2) (3 ) (4) (5) (6) (7) 42.1570 157 60.04 60.04-09, 16 , 29, 90 Under garments, knitted or crocheted, not elastic or rubber ­ ized : Under garments, other than those of categories 1 to 123 Each of the beneficiaries listed in Annex IV 6,2 42.1580 158 60.05 ex A 60.05-27,28,35 , 36,44, 45 , 50, 74, 79,81,83,85,90 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Outer garments and cloth ­ ing accessories, other than those of categories 1 to 123 and of category 1 56 Each of the beneficiaries listed in Annex IV 12,4 42.1590 159 61.02 ex B 61.06 A 61.07 A 61.02-47,76 61.06-10 61.07-10 Women's, girls ' and infants' outer garments : II . Dresses, blouses and shirt - ­ blouses of silk or of noil or of other waste silk, of tex ­ tile fabric Shawls, scarves, mufflers , man ­ tillas, veils and the like : Of silk, of noil or other . waste silk Ties, bow ties and cravats : Of silk, of noil or other waste silk Each of the beneficiaries listed in Annex IV 104,2 42.1600 160 61.05 B 11 61.05-91 Handkerchiefs : Of silk, of noil or of other waste silk Each of the beneficiaries listed in Annex IV 2,1 42.1610 161 61.01 ex B 61.02 ex B 6 1.01 -ex 32, 38, 48, 58, 68,78,88,99 61.02-ex 28,34,41 , 45, 55 , 64, 74, 83 , 89, 99 Men's and boys ' outer gar ­ ments : B. Other : Women's, girls ' and infants' outer garments : B. Other : Outer garments for men, boys, women , girls and in ­ fants (including babies), other than those of cat ­ egories 1 to 123 and . cat ­ egory 159 Each of the beneficiaries listed in Annex IV 103,2 61.03 ex A 61.03-16 Men's and boys ' undergar ­ ments, including collars , shirt fronts and cuffs : A. Shirts : III . Of Flax or ramie - 31 . 12. 86 Official Journal of the European Communities No L 373/ 121 ( 1 ) (2) (3) (4) (5 ) (6) (7) 42.2200 220 63.01 63.01-10,90 Used clothing Each of the beneficiaries listed in Annex IV ' 5,2 No L 373/ 122 Official Journal of the European Communities 31 . 12 . 86 ANNEX III List of jute sod coir manufactures referred to in Article 1 Order No CCT heading No Description Beneficiary countries ( 1 ) (2) (3 ) 47.0010 57.06 Yarn of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the countries listed in Annex V . 47.0020 57.10 Woven fabrics of jute or of other textile bast fibres of head ­ ing No 57.03 : A. Of a width of not more than 150 cm and weighing per square metre : I. Less than 310 g II . Not less than 310 g but not more than 500 g III . More than 500 g B. Of a width of more than 1 50 cm India, Thailand, the countries listed in Annex V 47.0030 58.02 Other carpets, carpeting, rugs, mats and matting and 'Ke ­ lem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not): A. Carpets, carpeting, rugs, mats and matting : I. Coir mats and matting India, Sri Lanka, the countries listed in Annex V 47.0040 58.02 II . Other : ex a) Tufted carpets , carpeting and rugs of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the countries listed in Annex V 47.0050 58.02 ex b) Carpets, carpeting, rugs, mats and matting, of jute or of other textile bast fibres of head ­ ing No 57.03 India, Thailand, the countries listed in Annex V 47.0060 ex 58.05 Narrow woven fabrics, and narrow fabrics (bolduc) consist ­ ing of warp without weft assembled by means of an ad ­ hesive, of jute or of other textile bast fibres of heading No 57.03 , other than goods falling within heading No 58.06 India, Thailand, the countries listed in Annex V 47.0070 ex 59.04 Twine, cordage, ropes and cables, plaited or not, of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the countries listed in Annex V 47.0080 62.03 \ Sacks and bags, of a kind used for the packing of goods : A. Of jute or of other textile bast fibres of heading No 57.03 : II . Other : a) Of fabric weighing less than 3 1 0 g/m2 b) Of fabric weighing not less than 310 g/m2 but not more than 500 g/m2 c) Of fabric weighing more than 500 g/m2 India, Thailand, the countries listed in Annex V 31 . 12. 86 Official Journal of the European Communities No L 373/ 123 ANNEX IV List of developing countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 048 Yugoslavia 066 Romania 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan (2) 228 Mauritania 232 Mali (2) 236 Burkina Faso (2) 240 Niger (2) 244 Chad (2) 247 Republic of Cape Verde (2) 248 Senegal 252 Gambia (2) 257 Guinea-Bissau (2) 260 Guinea (2) 264 Sierra Leone (2) 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo (2) 284 Benin (2) 288 Nigeria 302 Cameroon 306 Central African Republic (2) 310 Equatorial Guinea (2) 3 1 1 Sao Tome and Principe (2) 314 Gabon 318 Congo 322 Zaire 324 Rwanda (2) 328 Burundi (2) 330 Angola 334 Ethiopia (2) 338 Djibouti (2) 342 Somalia (2) 346 Kenya 350 Uganda (2) 352 Tanzania (2) 355 Seychelles and dependencies (2) 366 Mozambique 370 Madagascar 373 Mauritius 375 Comoros (2) 378 Zambia 382 Zimbabwe 386 Malawi (2) 391 Botswana (2) 393 Swaziland 395 Lesotho (2) 412 Mexico 416 Guatemala ­ 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 448 Cuba 449 St Christopher and Nevis 452 Haiti (2) 453 Bahamas 456 Dominican Republic 459 Antigua and Barbuda 460 Dominica 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 500 Ecuador 504 Peru 508 " Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain  644 Qatar 647 United Arab Emirates 649 Oman 652 North Yemen (2) 656 South Yemen (2) 660 Afghanistan (2) 662 Pakistan 664 India 666 Bangladesh (2) 667 Maldives (2) 669 Sri Lanka 672 Nepal (2) 675 Bhutan (2) 676 Burma 680 Thailand 684 Laos (2) 690 Vietnam 696 Kamuchea (Cambodia) 700 Indonesia 701 Malaysia 703 Brunei Darussalam 706 Singapore 708 Philippines 720 China 728 South Korea 801 Papua New Guinea 803 Nauru 806 Solomon Islands 807 Tuvalu 812 Kiribati 815 Fiji 816 Vanuatu 817 Tonga (2) 819 Western Samoa (2) ( 1 ) The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature' (Regulation (EEC) No 3639/86 (OJ No L 336, 29. 1 1 . 1986, p 46.)). (2) This country is also included in Annex V. No L 373/ 124 Official Journal of the European Communities 31 . 12. 86 B. COUNTRIES AND TERRITORIES, A ' ¢ dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 044 Gibraltar 329 St Helena and St Helena dependencies 357 British . Indian Ocean Territory 377 Mayotte 406 Greenland (') 413 Bermuda 446 / Anguilla 454 Turks and Caicos Islands 455 West Indies 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands ' 474 Aruba 478 Netherlands Antilles 529 Falkland Islands and Falkland dependencies 740 Hong Kong 743 Macao 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island) 808 American Oceania (2) 809 New Caledonia and dependencies 811 Wallis and Futuna Islands 813 Pitcairn \ 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 822 French Polynesia 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories) Note : The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (') As from the entry into force of the Treaty, signed in Brussels on 13 March 1984, amending the treaties establishing the European Communities with regard to Greenland or of interim measures agreed in the Council . (2) American Oceania includes : Guam, American Samoa (including Swain's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 31 . 12 . 86 Official Journal of the European Communities No L 373/ 125 ANNEX V List of least-developed developing countries 224 Sudan 232 Mali 236 Burkina Faso 240 Niger 244 Chad 247 Republic of Cape Verde 2S2 Gambia 257 Guinea Bissau 260 Guinea 264 Sierra Leone 280 Togo 284 Benin 306 Central African Republic 310 Equatorial Guinea 3 1 1 Sao Tom6 and Principe 324 Rwanda 328 Burundi 334 Ethiopia 338 Djibouti 342 Somalia 350 Uganda 352 Tanzania 355 Seychelles and dependencies 375 Comoros 386 Malawi 391 Botswana 395 Lesotho 452 Haiti 652 North Yemen 656 South Yemen 660 Afghanistan 666 Bangladesh 667 Maldives 672 Nepal 675 Bhutan 684 Laos 817 Tonga 819 Western Samoa